Name: Council Regulation (EC) No 66/98 of 18 December 1997 laying down certain conservation and control measures applicable to fishing activities in the Antarctic and repealing Regulation (EC) No 2113/96
 Type: Regulation
 Subject Matter: fisheries;  natural environment
 Date Published: nan

 Avis juridique important|31998R0066Council Regulation (EC) No 66/98 of 18 December 1997 laying down certain conservation and control measures applicable to fishing activities in the Antarctic and repealing Regulation (EC) No 2113/96 Official Journal L 006 , 10/01/1998 P. 0001 - 0017COUNCIL REGULATION (EC) No 66/98 of 18 December 1997 laying down certain conservation and control measures applicable to fishing activities in the Antarctic and repealing Regulation (EC) No 2113/96THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Whereas pursuant to Article 4 of Council Regulation (EEC) No 3760/92 of 20 December 1992, establishing a Community system for fisheries and aquaculture (3), the Council may determine certain conditions for access by Community fishing vessels to waters and resources;Whereas Council Regulation (EEC) No 2847/93 of 12 October 1993, establishing a control system applicable to the common fisheries policy (4), applies to all fishing activities and to all associated activities carried out within the maritime waters subject to sovereignty or jurisdiction of the Member States, and to all activities of Community fishing vessels which operate in the waters of non-member countries and on the high seas, without prejudice to the special provisions contained in fisheries agreements concluded between the Community and third countries, or in International Conventions to which the Community is a party;Whereas the Convention for the Conservation of Antarctic Marine Living Resources, hereinafter called 'the Convention`, was approved by Decision 81/691/EEC (5) and entered into force for the Community on 21 May 1982;Considering the statement by the Chairman of the Conference on the Conservation of Antarctic Marine Living Resources of 19 May 1980 attached to the Final Act of that Conference, and in particular paragraph 5 thereof;Whereas the Commission of the Conservation of Antarctic Marine Living Resources, hereinafter referred to as the 'CCAMLR`, established by the Convention, adopted on the recommendation of its Scientific Committee, certain conservation measures applicable, in particular, to fish stocks occurring in the waters off South Georgia;Whereas the Members of the CCAMLR stated that they intended to apply the latest conservation measures, adopted on 1 November 1996, on a provisional basis, without waiting for them to become binding, in view of the fact that some of the conservation measures relate to fishing seasons which would commence on or after 1 July 1997;Whereas the Community, as a Contracting party to the Convention, is bound to ensure that the measures adopted by the CCAMLR are applied to Community fishing vessels with effect from relevant dates;Whereas it is necessary to provide for a mechanism allowing the Council to implement further conservation measures adopted by the CCAMLR on a proposal from the Commission using a simplified procedure;Whereas Council Regulation (EC) No 2113/96, of 25 October 1996 laying down certain conservation and control measures applicable to fishing activities in the Antarctic (6), laid down certain technical measures for the conservation of fish stocks in the Antarctic in force at that time; whereas the changes to be made to that Regulation in order to implement the conservation measures adopted at the 1996 CCAMLR meeting are numerous; whereas for reasons of clarity of the text it is therefore appropriate to repeal Regulation (EC) No 2113/96 and replace it by a new Regulation,HAS ADOPTED THIS REGULATION:Article 1 Scope and territorial application 1. This Regulation applies to Community fishing vessels which take and retain on board fish from marine living resources of the area south of 60 ° South latitude and of the area between that latitude and the Antarctic convergence which forms part of the Antarctic marine ecosystem with the exception of waters subject to such coastal State jurisdiction as may exist in accordance with international law.2. This Regulation shall be without prejudice to the provisions of the Convention and shall operate in furtherance of these objectives and principles and the provisions of the final act of the conference at which it was adopted.3. The Antarctic convergence referred to in paragraph 1 is deemed to be a line joining the following points along parallels of latitude and meridians of longitude: 50 ° S, 0 ° - 50 ° S, 30 ° E - 45 ° S, 30 ° E - 45 ° S, 80 ° E - 55 ° S, 80 ° E - 55 ° S, 150 ° E - 60 ° S, 150 ° E - 60 ° S, 50 ° W - 50 ° S, 50 ° W - 50 ° S, 0 °.Article 2 Right to fish 1. Only those vessels named in the list mentioned in paragraph 2 shall have the right to carry out fishing activities in the area defined in Article 1.2. Member States shall notify to the Commission the list of vessels flying their flag and registered within the Community which intend to carry out fishing activities in the area defined in Article 1, by 15 April of each year and afterwards at least 30 days in advance of the beginning of these activities.3. This list, transmitted to the Commission, shall mention the internal number of the fleet register in accordance with Article 1 of the Commission Regulation (EC) No 109/94 of 19 January 1994 concerning the fishing vessel register of the Community (7) accompanied by the name of the home port of the vessel, the names of the owner or charterer of the vessel, and notification that the master of the vessel has been informed of the measures in force for the area or areas where the vessel will be fishing in the Convention area.4. The Commission will transmit all data required to the CCAMLR by 1 May of each year.Article 3 1. A Member State shall notify the Commission of the intention of a fishing vessel to carry on crab fishery in FAO Antarctic sub-area 48.3. This notification shall be given four months in advance of the start date for the fishery and shall include the internal number of the fleet register and the research and fishing operations plan of the vessel concerned.2. The Commission shall examine the notification, check whether it complies with applicable rules and inform the Member State of its findings. The Member State may issue the special fishing permit on receipt of the findings of the Commission or ten working days after notification. The Commission shall notify the CCAMLR accordingly, at the latest three months in advance of the start date for the fishery.Article 4 Prohibition on fishing 1. Directed fishing of Notothenia rossii in FAO Antarctic sub-area 48.1 in the Peninsula area, in FAO Antarctic sub-area 48.2 around the South Orkneys and in FAO Antarctic sub-area 48.3 around South Georgia is prohibited.2. Directed fishing of finfish in FAO Antarctic sub-areas 48.1 and 48.2, except for scientific research purposes, is prohibited.3. Directed fishing of Gobionotothen gibberifrons, Chaenocephalus aceratus, Pseudochaenichthys georgianus, Lepidonotothen squamifrons and Patagonotothen guntheri, in FAO Antarctic sub-area 48.3 is prohibited until 7 November 1997.Article 5 Catch limitations 1. The total allowable catch (TAC) of Euphausia superba in any fishing season is fixed at:(a) 1,5 million tonnes in FAO Antarctic area 48;(b) 450 000 tonnes in FAO Antarctic division 58.4.2;(c) 775 000 tonnes in FAO Antarctic division 58.4.1.A fishing season is defined as beginning on 1 July and finishing on 30 June of the following year.2. The TAC of Dissostichus eleginoides is fixed at:(a) 5 000 tonnes, in FAO Antarctic sub-area 48.3 from 1 March to 31 August 1997;(b) 28 tonnes in the FAO Antarctic sub-area 48.4 from 1 March to 31 August 1997 or until the TAC specified in (a) is reached;(c) 3 800 tonnes, in FAO Antarctic division 58.5.2 from 2 November 1996 to 31 August 1997.The total number and weight of Dissostichus eleginoides including those with 'jellymeat` condition shall be reported. These fish will count towards the TAC.3. The TAC of Champsocephalus gunnari is fixed at:(a) 311 tonnes in FAO Antarctic division 58.5.2 from 2 November 1996 to 31 August 1997;(b) 1 300 tonnes in FAO Antarctic sub-area 48.3 from 2 November 1996 to 31 March 1997.If in the course of a directed fishing of Champsocephalus gunnari in FAO Antarctic division 58.5.2 more than 10 % of Champsocephalus gunnari, in any haul, are smaller than 28 cm total length, the fishing vessel shall move to another fishing location not closer than five nautical miles for a period of at least five days.Directed fishery for Champsocephalus gunnari in FAO Antarctic sub-area 48.3 and in the Shag Rocks region will be closed, if the by-catch of any species named in paragraph 5 (i) below exceeds the fixed limits. If in the course of the directed fishery for Champsocephalus gunnari, the by-catch of any one haul of any of the species named in paragraph 5 (i) below exceeds 5 % of the total catch by weight, the fishing vessel shall move to another fishing location not closer than five nautical miles distant. The fishing vessel shall not fish within five nautical miles of the location in which the by-catch exceeded 5 % for a period of five days.4. The TAC of Crab, Paramolis spp. (order Decapoda, suborder Reptantia), is fixed at 1 600 tonnes in FAO Antarctic sub-area 48.3 from 2 November 1996 to 7 November 1997.The TAC of Electrona carlsbergi is fixed at 109 000 tonnes in FAO Antarctic sub-area 48.3 from 2 November 1996 to 7 November 1997, with a maximum of 14 500 tonnes in the Shag Rocks region, defined as the area bounded by 52 ° 30' S, 40 ° W; 52 ° 30' S, 44 ° W; 54 ° 30' S, 40 ° W and 54 ° 30' S, 44 ° W.Directed fishery for Electrona carlsbergi in FAO Antarctic sub-area 48.3 and in the Shag Rocks region will be closed, if the by-catch of any species named in paragraph 5 (i) below exceeds the fixed limits.If in the course of the directed fishery for Electrona carlsbergi, the catch of any one haul of any species other than the target species named in paragraph 5 (i) below exceeds 5 % of the total catch by weight, the fishing vessels shall move to another fishing location not closer than five nautical miles distant. The fishing vessel shall not fish within five nautical miles of the location in which the by-catch exceeded 5 %, for a period of at least five days.5. (i) In the course of fishing in FAO Antarctic sub-area 48.3, by-catches of Gobionotothen gibberifrons shall be limited to 1 470 tonnes; by-catches of Chaenocephalus aceratus shall be limited to 2 200 tonnes; and the by-catch of Pseudochaenichthys georgianus, Notothenia rossii and Lepidonotothen squamifrons shall be limited to 300 tonnes for each of these three species.(ii) If in the course of a directed fishing for Dissostichus eleginoides or Champsocephalus gunnari FAO Antarctic division 58.5.2, the by-catch in any haul of any of the species Lepidonotothen squamifrons, Notothenia rossii, Channichthys rhinoceratus or Bathyrajja spp., exceeds 5 % of the total catch by weight, the fishing vessel shall move to another fishing location not closer than five nautical miles distant. The fishing vessel shall not return to the location in which the by-catch exceeded 5 %, for a period of at least five days. Catches of other species not specified above shall not exceed 50 tonnes.6. The TAC of Lepidonotothen squamifrons from 2 November 1996 to 7 November 1997 in FAO Antarctic division 58.4.4 (Ob and Lena Banks) is fixed at 715 tonnes on Lena Bank and 435 tonnes on Ob Bank.7. Catches of any of the above species taken by a Community vessel for scientific fisheries research purposes will be considered as part of the catch limitations in force for each species taken, as described in paragraphs 1 to 6.Article 6 Gear 1. The fishery for Dissostichus eleginoides in Antarctic division 58.5.2 is prohibited except if undertaken by trawling.2. For crab fishing as defined in Article 5 (4), only crab pots (traps) are authorized. This fishery shall be limited to sexually mature male crabs; all female and undersized male crabs shall be released unharmed. In the case of Paralomis spinosissima and P. formosa, males with a minimum carapace width of 102 mm and 90 mm respectively, may be retained in the catch. Crab processed at sea shall be frozen as crab sections (minimum size of crabs can be determined using crab sections).3. The fishery for Dissostichus eleginoides in FAO Antarctic sub-areas 48.3 and 48.4 is prohibited except if undertaken by longlines.4. The fishery for Champsocephalus gunnari in FAO Antarctic sub-area 48.3 is prohibited if undertaken by bottom trawls.Article 7 Control measures Community vessels shall be subject to three different catch and effort reporting systems:1. For the purposes of the Monthly Catch and Effort Reporting System, the reporting period is defined as a calendar month.2. For the purposes of the Ten-day Catch and Effort Reporting System, each calendar month is divided into three reporting periods, designated by the letters A, B, C and running from day 1 to day 10, day 11 to day 20 and day 21 to the last day of the month respectively.3. For the purposes of the Five-day Catch and Effort Reporting System, each calendar month is divided into six reporting periods, designated by the letters A, B, C, D, E and F and running from day 1 to day 5, day 6 to day 10, day 11 to day 15, day 16 to day 20, day 21 to day 25 and day 26 to the last day of the month respectively.Article 8 1. The Five-day Catch and Effort Reporting system applies to:(i) the fisheries for Dissostichus eleginoides in FAO Antarctic sub-area 48.3 and 48.4 beginning on 1 March 1997;(ii) the fishery for Champsocephalus gunnari in FAO Antarctic sub-area 48.3;(iii) the fishery for Lepidonotothen squamifrons in FAO Antarctic division 58.4.4 beginning on 2 November 1996.2. The Ten-day Catch and Effort report system applies to:(i) the fishery for crab, Paralomis spp. (order Decapoda, suborder reptantia) in FAO Antarctic sub-area 48.3. Data on catches taken between 31 July and 25 August 1997 shall be reported to the Commission by 25 September 1997;(ii) the fisheries for Champsocephalus gunnari and Dissostichus eleginoides and other deep-water species in FAO Antarctic division 58.5.2.3. The Monthly Catch Reporting system applies to:(i) the fishery for Electrona carlsbergi in FAO Antarctic sub-area 48.3;(ii) the fishery for Euphausia superba in FAO Antarctic area 48 and FAO Antarctic divisions 58.4.2 and 58.4.1.4. The Catch and Effort Reporting systems shall apply to all species fished for scientific research purposes, whenever the catch within a specific period exceeds five tonnes.Article 9 1. Masters of Community fishing vessels shall submit a catch and effort report to the competent authorities of the flag Member State, at the latest one day after the end of the relevant reporting period.2. Member States shall notify to the Commission by computer transmission, at the latest within three days of each reporting period, the catch and effort report transmitted by each fishing vessel flying their flag and registered in the Community. Each catch and effort report shall specify the reporting period of the catch concerned.3. The Commission shall notify to the CCAMLR, at the latest within five days after the end of each reporting period, the catch and effort reports received in accordance with paragraph 2.Article 10 The Catch and Effort Reporting system shall contain the following information, pertaining to the preceding period:- the name,- the external identification mark of the vessel in question,- the total catches of the species concerned,- the total days and hours fished,- the retained catch of all species and by-catch species during that reporting period,- in the case of longline fisheries, the number of hooks.Article 11 1. Member States shall notify to the Commission the total catches, broken down by vessel, which were made by fishing vessels flying their flag and registered in the Community, in the period between 1 July 1997 and the end of the first month following the month in which the Regulation enters into force. This notification shall be made within 10 days of the end of this period.2. All vessels fishing for crab in FAO Antarctic sub-area 48.3 shall report the following data to the Commission by 25 August 1997 for crabs caught prior to 31 July 1997:- the location, date, depth, the number and spacing of pots and soak time, and catch (numbers and weight) of commercially sized crabs (reported on as fine a scale as possible, but no coarser than 0,5 ° latitude and 1,0 ° longitude) for each 10-day period,- the species, size and sex of a representative sample of crab sampled according to the procedure set out in Annex I (between 35 and 50 crabs shall be sampled every day from the line hauled just prior to noon) and by-catch caught in traps, and- other relevant data, as possible, according to the requirements set out in Annex I.Article 12 Monthly fine scale effort and biological data reporting system for trawl and longline fisheries 1. Community fishing vessels shall notify to the competent authority of the Member State whose flag they fly not later than the 15th of each month, following the month of fishing, the necessary haul by haul data to complete a CCAMLR fine scale catch and effort data form (C1 form for trawl fisheries and C2 form for longline fisheries) when fishing for:(a) Dissostichus eleginoides in FAO Antarctic division 58.5.2 from 2 November 1996 until 31 August 1997 and in FAO Antarctic sub-areas 48.3 and 48.4 commencing on 1 March 1997;(b) Champsocephalus gunnari in FAO Antarctic sub-area 48.3 from 2 November 1996 to 31 March 1997;(c) Champsocephalus gunnari in FAO Antarctic division 58.5.2 from 2 November 1996 to 31 August 1997;(d) Lepidonotothen squamifrons in FAO Antarctic division 58.4.4 and by-catch of Dissostichus eleginoides in the 1996/1997 season commencing on 2 November 1996;(e) Electrona carlsbergi as the target species in FAO Antarctic sub-area 48.3, and for 'by-catch` species defined as any cephalopod, crustacean or fish species other than Electrona carlsbergi. A representative sample in this case shall be a minimum of 500 fish.2. All catches of target and by-catch species must be reported by species. Data shall include the numbers of seabirds or marine mammals of each species caught and released or killed.3. Community fishing vessels shall also notify representative samples of length composition measurements of the target species and by catch species from the fishery (form B2, latest version). Length measurements of fish should be of total length to the nearest centimetre below and representative samples of the length composition should be taken from a single fine scale grid rectangle (0,5 ° latitude by 1 ° longitude). In the event that a vessel moves from a fine scale grid rectangle to another during the course of a month, then separate length compositions should be submitted for each fine scale grid rectangle.4. Pursuant to this notification, Member States shall transmit this information to the Commission at the end of each month. The Commission shall immediately transmit these data to the CCAMLR.5. Community fishing vessels shall collect and report age frequency, length frequency and age/length keys for Lepidonotothen squamifrons, Dissostichus eleginoides and any other species forming a significant part of the catch of Lepidonotothen squamifrons in FAO Antarctic division 58.4.4 (Ob and Lena Banks) to the flag State, for each Bank separately on forms B2 and B3. Member States shall transmit this information to the Commission which will transmit these data to the CCAMLR in time for the annual meeting of the Working Group on Fish Stock Assessment.Article 13 Suspension of fishing activities Following notification from the CCAMLR to the Commission concerning the exhaustion of the TAC of a stock or a group of stocks fixed in Article 5, or after the expiration of the fishing season set out in Article 5, it shall be prohibited for any Community fishing vessel to fish for that stock or group of stocks, to retain on board, to tranship or to land fish taken after that date.Article 14 Mesh sizes 1. No trawl, Danish seine or similar net any part of which is composed of meshes of a size smaller than those laid down in Annex III, shall be used when engaging in directed fishery for the species or groups of species Notothenia rossii, Dissostichus eleginoides, Gobionotothen gibberifrons, Notothenia kempi, Lepidonotothen squamifrons and Champsocephalus gunnari. It is prohibited to use any means or device which would obstruct or diminish the size of the meshes.2. For the nets referred to in paragraph 1, the minimum mesh size provided for in Annex III shall be determined in accordance with the following rules:A. Description of gauges(a) The gauges to be used for determining mesh size shall be 2 mm thick, flat, of durable material and capable of retaining their shape. They shall have either a series of parallel-edged sides connected by intermediate tapering edges with a taper of one to eight on each side, or only tapering edges with the taper specified above. They shall have a hole at the narrowest extremity.(b) Each gauge shall be inscribed on its face with the width in millimetres both of the parallel-sided section, if any, and of the tapering section. In the case of the latter, the width shall be inscribed at intervals of 1 mm and shall be indicated at regular intervals.B. Use of the gauge(a) The net shall be stretched in the direction of the long diagonal of the meshes.(b) A gauge as described in point A shall be inserted by its narrowest extremity into the mesh opening in a direction perpendicular to the plane of the net.(c) The gauge shall be inserted into the mesh opening either manually or using a weight or dynamometer, until it is stopped at the tapering edges by the resistance of the mesh.C. Selection of meshes to be measured(a) Meshes to be measured shall form a series of 20 consecutive meshes running in the direction of the long axis of the net.(b) Meshes less than 50 cm from lacings, ropes or codline shall not be measured. This distance shall be measured perpendicular to the lacings, ropes or codline with the net stretched in the direction of that measurement. Nor shall any mesh be measured which has been mended or broken or has attachments to the net fixed at that mesh.(c) By way of derogation from (a), the meshes to be measured need not be consecutive if the conditions set out in (b) apply.(d) Nets shall be measured only when wet and unfrozen.D. Measurements of each meshThe size of each mesh shall be the width of the gauge at the point where the gauge is stopped when it is used in accordance with point B.E. Determination of the mesh size of the netThe mesh size of the net shall be the arithmetical mean, in millimetres, of the measurements of the total number of meshes selected and measured as provided for in points C and D, the arithmetical mean being rounded off to the nearest millimetre.The total number of meshes to be measured is specified in point F.F. Sequence of inspection procedure(a) The inspector shall measure one series of 20 meshes, selected in accordance with point C above, inserting the gauge manually without using a weight or dynamometer. The mesh size of the net shall then be determined in accordance with point E above.If the calculation of the mesh size shows that the mesh size does not appear to comply with the rules in force, two additional series of 20 meshes selected in accordance with point C above shall be measured.The mesh size shall then be recalculated in accordance with point E, taking into account the 60 meshes already measured. Without prejudice to (b) this shall be the mesh size of the net.(b) If the master of the vessel contests the mesh size determined in accordance with (a), such measurement shall not be considered for the determination of the mesh size and the net shall be remeasured. A weight or dynamometer attached to the gauge shall be used for the purposes of remeasurement. The choice of weight or dynamometer shall be left to the discretion of the inspector. The weight shall be fixed (using a hook) to the hole in the narrowest extremity of the gauge. The dynamometer may either be fixed to the hole in the narrowest extremity of the gauge or be applied at the widest extremity of the gauge. The accuracy of the weight or dynamometer shall be certified by the appropriate national authority.For nets of a mesh size of 35 mm or less as determined in accordance with (a) above, a force of 19,61 newton (equivalent to a mass of two kilograms) shall be applied and a force of 49,03 newton (equivalent to a mass of five kilograms), shall be applied for other nets.For the purposes of determining the mesh size in accordance with point E above (when a weight or dynamometer is used), only one series of 20 meshes shall be measured, wherever a weight or dynamometer is used.3. The measures applicable to reduce the incidental mortality of seabirds during longline fisheries are set out in Annex IV.Article 15 Notification for a new fishery 1. For the purposes of this Article a new fishery is a fishery for a species using a particular fishing method in a FAO Antarctic sub-area, for which:(a) information on distribution, abundance, demography, potential yield and stock identity from comprehensive research/surveys or exploratory fishing have never been submitted to the CCAMLR; or(b) catch and effort data have never been submitted to the CCAMLR; or(c) catch and effort data from the two most recent seasons in which fishing occurred have never been submitted to the CCAMLR.2. The exercise of a new fishery in the CCAMLR Convention Area shall be prohibited unless authorized in accordance with paragraph 6.3. Any operator of a Community vessel who intends to develop a new fishery in the CCAMLR Convention Area shall inform the competent authorities of the Member State whose flag the vessel flies of that intention and shall submit to those authorities the information defined in paragraph 4 to the best of his ability.4. A Member State who has been informed of the intention to develop a new fishery in the CCAMLR Convention Area shall notify the Commission without delay and not later than four months in advance of the Annual Meeting of the CCAMLR.The notification shall be accompanied by as much of the following information as the Member State is able to provide:(a) the nature of the proposed fishery including target species, methods of fishing, proposed region and any minimum level of catches that would be required to develop a viable fishery;(b) biological information from comprehensive research/survey cruises, such as distribution, abundance, demographic data and information on stock identity;(c) details of dependent and associated species and the likelihood of them being affected by the proposed fishery;(d) information from other fisheries in the region or similar fisheries elsewhere that may assist in the valuation of potential yield.5. The Commission shall forward to the CCAMLR for consideration the information provided in accordance with paragraph 4, together with any other relevant information it has at its disposal.6. As soon as the CCAMLR has taken a decision, the new fishery shall be authorized- by the Commission in the case where the CCAMLR has not adopted any conservation measure with regard to the new fisheries, or,- by the Council, acting by a qualified majority on a proposal from the Commission in all other cases.Article 16 Exploratory fisheries An exploratory fishery is defined as a fishery that was previously classified as a new fishery, as defined in Article 15. An exploratory fishery shall continue to be classified as such until sufficient information is available:(a) to evaluate the distribution, abundance and demography of the target species, leading to an estimate of the fishery's potential yield;(b) to review the fishery's potential impacts on dependent and related species; and(c) to allow the CCAMLR's Scientific Committee to formulate and provide advice on appropriate harvest catch levels, as well as on effort levels and fishing gear where appropriate.The information to be submitted for an exploratory fishery is set out in Annex V.Article 17 Application of conservation measures to scientific fisheries research activities 1. Member States whose vessels intend to conduct scientific fisheries research when the estimated catch is expected to be less than 50 tonnes, shall submit directly to the CCAMLR with a copy to the Commission the following data:- the name,- the external identification mark of vessel,- the division and sub-area in which research is to be carried out,- the estimated dates of entering and leaving the CCAMLR Convention Area,- the purpose of research,- the fishing equipment likely to be used.2. Community vessels referred to in paragraph 1 shall be exempted from conservation measures relating to mesh size regulations, prohibition of types of gear, closed areas, fishing seasons and size limits, and reporting system requirements other than those specified in Article 5(8) and Article 8(4).3. Member States whose vessels intend to conduct scientific fisheries research where the estimated total catch is expected to be more than 50 tonnes, shall submit to the CCAMLR for review, with a copy to the Commission, and at least six months in advance of the planned starting date for research, the research plans using the form provided by the CCAMLR. Until the review process is completed by the CCAMLR and its decision notified, the planned fishing for research purposes shall not proceed.4. Member States should report catch and effort data resulting from any scientific fisheries research subject to the provisions in paragraphs 1, 2 and 3 to the CCAMLR, with a copy to the Commission, according to the haul-by-haul reporting format for research vessels (form C4).A summary of the results shall be provided by the Member State to the CCAMLR, with a copy to the Commission, within 180 days of the completion of the research. A full report of the results of the research shall be provided to the CCAMLR, with a copy to the Commission within twelve months.Article 18 Annex II fixes the rules for the Experimental Harvest Regime for the Crab Fishery in FAO Antarctic sub-area 48.3 for the 1996/97 season and the authorized fishing areas.Article 19 Community fishing vessels shall have at least one CCAMLR designated scientific observer on board when the said vessels are engaged in a fishery for:(a) Lepidonotothen squamifrons in FAO Antarctic sub-area 58.4.4 from 2 November 1996 to 7 November 1997;(b) Dissostichus eleginoides in FAO sub-area 48.3 and 48.4 from 1 March to 31 August 1997;(c) Champsocephalus gunnari in FAO sub-area 48.3 from 2 November 1996 to 31 March 1997. Any vessel intending to participate in this fishery is required to undertake a scientific survey carried out in accordance with the survey design specified in the CCAMLR's Draft Manual for Bottom Trawl Surveys. The Member State concerned shall transmit a list of proposed trawl survey stations to the CCAMLR with a copy to the Commission at least one month before the start of the survey;(d) Dissostichus eleginoides in FAO Antarctic division 58.5.2 from 2 November 1996 to 31 August 1997;(e) Champsocephalus gunnari in FAO Antarctic division 58.5.2 from 2 November 1996 to 31 August 1997.Article 20 Provisions relating to the reduction in use of plastic packaging bands on fishing vessels The use on fishing vessels of plastic packaging bands to secure bait boxes shall be prohibited. The use of other packaging bands for other purposes on fishing vessels which do not use on-board incinerators (closed systems) shall be prohibited.Any packaging bands once removed from the packages shall be cut, so that they do not form a continuous loop and at the earliest opportunity burned in the on-board incinerator.Any plastic residue shall be stored on board the vessel until reaching port and in no case discarded in the sea.Article 21 The changes to this Regulation necessary to implement the recommendations adopted by the CCAMLR shall be made by the Council deciding by a qualified majority on a proposal by the Commission.Article 22 Regulation (EC) No 2113/96 is hereby repealed and replaced by the provisions of this Regulation.Article 23 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ C 189, 20. 6. 1997, p. 10.(2) OJ C 371, 8. 12. 1997.(3) OJ L 389, 31. 12. 1992, p. 1.(4) OJ L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2870/95 (OJ L 301, 14. 12. 1995, p. 1).(5) OJ L 252, 5. 9. 1981, p. 26.(6) OJ L 283, 5. 11. 1996, p. 1.(7) OJ L 19, 22. 1. 1994, p. 5.ANNEX I DATA REQUIREMENTS ON THE EXPLORATORY CRAB FISHERY IN FAO ANTARCTIC SUB-AREA 48.3 Catch and effort data Cruise descriptionscruise code, vessel code, permit number, year.Pot descriptionsdiagrams and other information, including pot shape, dimensions, mesh size, funnel position, aperture and orientation, number of chambers, presence of an escape port.Effort descriptionsdate, time, latitude and longitude of start of the set, compass bearing of the set, total number of pots set, spacing of pots on the line, number of pots lost, depth, soak time, bait type.Catch descriptionsretained catch in numbers and weight, by catch of all species (see Table 1), incremental record number for linking with sample information.Table 1Data requirements for by-catch species in the crab fishery in FAO Antarctic sub-area 48.3>TABLE>Biological data For these data, crabs are to be sampled from the line hauled just prior to noon, by collecting the entire contents of a number of pots spaced at intervals along the line so that between 35 and 50 specimens are represented in the subsample.Cruise descriptionscruise code, vessel code, permit number.Sample descriptiondate, position at start of the set, compass of the set, line number.Dataspecies, sex, length of at least 35 individuals, presence/absence of rhizocephalan parasites, record of the destination of the crab (kept, discarded, destroyed), record of the pot number from which the crab comes.ANNEX II EXPERIMENTAL HARVEST REGIME FOR THE CRAB FISHERY IN FAO ANTARCTIC SUB-AREA 48.3 FOR THE 1996/97 SEASON The following measures apply to all crab fishing within FAO Antarctic sub-area 48.3 for the 1996/97 fishing season. Every vessel participating in the crab fishery in sub-area 48.3 shall conduct fishing operations in accordance with an experimental fishing regime as outlined below:1. The experimental regime shall consist of at least two phases. Each vessel participating in the fishery shall complete all of the phases. Phase 1 shall be conducted during the first season that a vessel participates in the experimental harvest regime. Phase 2 and any additional phase shall be completed in the next season of fishing.2. Vessels shall conduct Phase 1 of the experimental regime at the start of their first season of participation in the crab fishery. For the purposes of Phase 1, the following conditions shall apply:(i) Phase 1 shall be defined as a vessel's a first 200 000 pot hours of effort at the start of its first fishing season;(ii) every vessel conducting Phase 1 shall expend its first 200 000 pot hours of effort within a total area delineated by twelve 0,5 ° latitude by 1 ° longitude blocks.These blocks shall be numbered A to L. The appendix of Annex II illustrates the blocks (Figure 1) and the geographic position is denoted by the coordinates of the northeast corner of the block.For each string, pot hours shall be calculated by taking the total number of pots on the string and multiplying by the soak time (in hours) for that string. Soak time shall be defined for each string as the time between start of setting and start of hauling;(iii) vessels shall not fish outside the area delineated by the twelve 0,5 ° latitude by 1 ° longitude blocks prior to completing Phase 1;(iv) during Phase 1, vessels shall not expend more than 30 000 pot hours in any single 0,5 ° latitude by 1 ° longitude block;(v) if a vessel returns to port before it has expended 200 000 pot hours in Phase 1, the balance of remaining pot hours shall be expended before the vessel can consider Phase 1 to be completed;(vi) after completing 200 000 pot hours of experimental fishing, vessels shall consider Phase 1 to be completed and commence fishing in a normal fashion.3. Normal fishing operations shall be conducted in accordance with the regulations set out in Articles 3 and 5(4), 6(2) and 8(2).4. For the purposes of implementing normal fishing operations after Phase 1 of the experimental harvest regime, the Ten-day catch and effort reporting system set out in 7(2) shall apply.5. Vessels shall conduct Phase 2, and any additional phases, of the experimental harvest regime at the start of their second season of participation in the crab fishery.If any vessel initiates Phase 1 of the experimental harvest regime during the 1996/97 or 1997/98 fishing seasons, the CCAMLR Scientific Committee and its Working Group on Fish Stock Assessment, shall advise the CCAMLR on an appropriate experimental harvest strategy, Phase 2, for the following fishing season. This advice shall include provisions for:(i) requiring each vessel to expend approximately one month of experimental fishing effort during its second season of participation in the experimental harvest regime; and(ii) a data collection and submission policy appropriate to the experimental fishing strategy that is being recommended.6. Data collected during the experimental harvest regime in both Phase 1 and Phase 2 up to 30 June in any split-year shall be submitted to the CCAMLR by 31 August of the following split year.7. Vessels that complete all phases of the experimental harvest regime shall not be required to conduct experimental fishing in future seasons. However, these vessels shall abide by the guidelines set forth in Articles 3, 5(4), 6(2) and 8(2).8. Fishing vessels shall participate in the experimental harvest regime independently (e.g. vessels may not cooperate to complete phases of the experiment).9. Crabs captured during the experimental regime shall be considered part of the prevailing TAC for the current fishing season [e.g. for 1996/97, experimental catches shall be considered part of the 1 600 tonnes TAC outlined in Article 5(4)].10. All vessels participating in the experimental harvest regime shall carry at least one scientific observer on board during all fishing activities.11. The experimental harvest regime shall be instituted for a period of two split-years (1996/97 and 1997/98), and the details of the regime may be revised by the Commission during this period of time. Fishing vessels that begin experimental fishing in the 1997/98 season must complete the regime during the 1998/99 season.Appendix attached.Appendix to Annex II LOCATIONS OF FISHING AREAS FOR THE EXPERIMENTAL HARVEST REGIME OF THE EXPLORATORY CRAB FISHERY >REFERENCE TO A FILM>Figure 1: Operations for Phase 1 of the experimental harvest regime for the crab fishery in FAO Antarctic sub-area 48.3.ANNEX III MINIMUM MESH SIZE PROVIDED FOR IN ARTICLE 14 >TABLE>ANNEX IV MEASURES TO REDUCE THE INCIDENTAL MORTALITY OF SEABIRDS DURING LONGLINE FISHING IN THE CCAMLR CONVENTION AREA, AND MEASURES PERTAINING TO THE USE OF NET MONITOR CABLES 1. Fishing operations shall be conducted in such a way that the baited hooks sink as soon as possible after they are put in the water. For vessels using the Spanish method of longline fishing, weights should be released before line tension occurs; wherever possible weights of at least 6 kg mass should be used, spaced at 20 metre intervals. Only thawed bait shall be used.2. Longlines shall be set at night only (i.e. during the hours of darkness between the times of nautical twilight). Wherever possible, setting of lines should be completed at least three hours before sunrise to reduce loss of bait to catches of white-chinned petrels. During longline fishing at night, only the minimum ship's lights necessary for safety shall be used.3. The dumping of offal should be avoided while longlines are being set or hauled; if discharge of offal is unavoidable, this discharge shall take place as far on the opposite side of the vessel to that where longlines are set or hauled.4. Every effort should be made to ensure that birds captured alive during longlining are released alive and that wherever possible hooks are removed without jeopardizing the life of the bird concerned.5. A streamer line designed to discourage birds from settling on baits during deployment of longlines shall be towed. Specification of the streamer line and its method of deployment is given in the Appendix to this Annex. Details of the construction relating to the member and placement of swivels may be varied so long as the effective sea surface covered by the streamer is no less than that covered by the currently specified design. Details of the device dragged in the water in order to create tension in the line may also be varied.6. Other variations in the design of steamer lines may be tested on vessels carrying two observers, at least one appointed in accordance with the CCAMLR scheme of international scientific observation, providing that all other elements of this conservation measure are complied with.7. The use of net monitor cables on harvesting vessels in the CCAMLR Convention Area is prohibited.8. Data on the numbers of sea-birds of each species killed or injured in incidents involving the net monitor cable in the directed fishery of Lepidonotothen squamifrons in FAO Antarctic sub-area 58.4.4 for the 1996/97 season shall also be reported.Appendix attached.Appendix to Annex IV 1. The streamer line is to be suspended at the stern from a point approximately 4,5 m above the water and such that the line is directly above the point where the baits hit the water.2. The streamer line is to be approximately 3 mm diameter, have a minimum length of 150 m and have a device at the end to create tension so that the main line streams directly behind the ship even in cross winds.3. At 5 m intervals commencing from the point of attachment to the ship five branch streamers each comprising two strands of approximately 3 mm diameter cord should be attached. The length of the streamer should range between approximately 3,5 m nearest the ship to approximately 1,25 m for the fifth streamer. When the streamer line is deployed the branch streamers should reach the sea surface and periodically dip into it as the ship heaves. Swivels should be placed in the streamer line at the towing point, before and after the point of attachment of each branch streamer and immediately before any weight placed on the end of the streamer line. Each branch streamer should also have a swivel at its attachment to the streamer line.>REFERENCE TO A FILM>ANNEX V INFORMATION TO BE SUBMITTED FOR AN EXPLORATORY FISHERY 1. To ensure that adequate information is made available to the CCAMLR's Scientific Committee for evaluation, during the period when a fishery is classified as exploratory:(i) the Scientific Committee will develop and (update annually as appropriate) a data collection plan, which will identify the data needed and describe the actions necessary to obtain the relevant data from the exploratory fishery;(ii) each Member State active in the fishery shall annually (by the specified date) submit to the CCAMLR the data specified by the data collection plan developed by the Scientific Committee;(iii) each Member State active in the fishery or intending to authorize a vessel to enter the fishery shall annually prepare and submit to the CCAMLR by a specified date a research and fishery operations plan for review by the Scientific Committee and the Commission;(iv) prior to any Member State authorizing its vessels to enter an exploratory fishery that is already in progress, that Member shall notify the Commission not less than three months in advance of the next regular meeting of the Commission and the Member shall not enter the exploratory fishery until the conclusion of that meeting;(v) if the data specified in the data collection plan have not been submitted to the CCAMLR for the most recent season in which fishing occurred, continued exploratory fishing by the Member State which failed to report its data shall be prohibited until the relevant data have been submitted to the CCAMLR and the Scientific Committee has been allowed an opportunity to review the data;(vi) fishing capacity and effort shall be limited by a precautionary catch limit at a level not substantially above that necessary to obtain the information specified in the data collection plan and required to make the evaluations outlined in Article 16 of the Regulation;(vii) the name, type, size, registration number and radio call sign of each vessel participating in the exploratory fishery shall be registered with the CCAMLR secretariat at least three months in advance of starting each fishing season; and(viii) each vessel participating in the exploratory fishery shall carry a scientific observer to ensure that the data is collected in accordance with the agreed data collection plan and to assist in collecting biological and other relevant data.2. The data collection plan to be formulated and updated by the Scientific Committee shall include, where appropriate:(i) a description of the catch effort and related biological, ecological and environmental data required to undertake the evaluations described in Article 16 of the Regulation and the date by which the agreed data is to be annually reported to the CCAMLR;(ii) a plan for directing fishing effort during the exploratory phase to permit the acquisition of relevant data to evaluate the fishery potential and the ecological relationships among harvested, dependent, and related populations and the likelihood of adverse impacts; and(iii) an evaluation of the time-scales involved in determining the responses of harvested, dependent and related populations to fishing activities.3. Research and fisheries operations plan to be prepared by Member States' participating or intending to participate in the exploratory fishery shall include as much of the following information as the Member State is able to provide:(i) a description of how the Member State's activities will comply with the data collection plan developed by the Scientific Committee;(ii) the nature of the exploratory fishery, including target species, methods of fishing, proposed region and maximum catch levels proposed for the forthcoming season;(iii) biological information from comprehensive research/survey cruises, such as distribution, abundance, demographic data, and information on stock identity;(iv) details of dependent and related species and the likelihood of them being affected by the proposed fishery; and(v) information from other fisheries in the region or similar fisheries elsewhere that may assist in the evaluation of potential yield.